DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 17 June 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-3, 6, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eden et al. (WO 2018/004507 A1, published 4 January 2018, previously cited). discloses a flat type lamp comprising: a first plate member having a plate shape and having a first surface on which a plurality of discharge cavities is formed (bottom internal plate, 5; Fig. 1B; cavities 30a/30b are formed thereon); a second plate member (top internal plate, 5, Fig. 1B) isolating the plurality of discharge cavities from the outside by being disposed and sealed on the first surface of the first plate member (plates are sealed with the use of a spacer, page 11, lines 1-4); electrodes disposed on the first and second plate members and arranged to face each other (17, electrodes are formed on outer surfaces of both top and bottom internal plates, 5; Fig. 1B); and a discharge gas filled in the plurality of discharge cavities (page 11, lines 4-5) and producing vacuum ultraviolet using electric force that is applied through the electrodes (page 11, lines 18-21).
With respect to claim 1, Eden discloses filling the cavities with gas after the plates are bonded together (page 24, lines 12-24), rather than simultaneously with bonding of the second plate to the first plate.
With respect to claim 11, Eden does not disclose isolating the internal space of the chamber from the outside and evacuating the internal space; making the internal space into the discharge gas atmosphere by supplying the discharge gas into the internal space; and sealing the plurality of discharge cavities from the outside by hardening the sealing materials, as claimed.
Claims 2, 3, 6, 10, and 12-14 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        21 June 2022